Citation Nr: 1424484	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a cervical spine injury prior to January 11, 1990; in excess of 10 percent from January 11, 1990 to January 24, 1992; in excess of 20 percent from January 24, 1992 to February 23, 2000; in excess of 30 percent from February 23, 2000 to March 29, 2001; and in excess of 40 percent from March 29, 2001, to include on an extraschedular basis. 

2.  Entitlement to an initial compensable rating for a thoracolumbar spine disorder, now diagnosed as degenerative disc disease L5-S1 with left radiculopathy, prior to June 18, 1999; in excess of 10 percent from June 18, 1999 to May 21, 2003; in excess of 20 percent from May 21, 2003 to August 4, 2004; and in excess of 40 percent from August 4, 2004, to include on an extraschedular basis. 

3.  Entitlement to an initial compensable evaluation for residuals of a right rotator cuff tear prior to March 5, 1999; in excess of 10 percent from March 5, 1999 to January 2, 2001; and in excess of 20 percent from January 2, 2001, to include on an extraschedular basis. 

4.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right knee (formerly diagnosed as arthralgia, right knee) prior to March 29, 2001, and in excess of 10 percent from March 29, 2001, to include on an extraschedular basis. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 2, 2001.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.

In a July 2008 decision, the Board granted an earlier effective date of February 19, 1963 for service connection for disabilities of the cervical and thoracolumbar spine, the right shoulder, and right knee.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO), which granted staged, initial ratings for the disabilities on appeal and granted a TDIU from January 2, 2001.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); VAOPGCPREC 6-96 (stating that the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.).

The Board remanded the appeal in February 2013.  The Board finds that the AOJ substantially complied with the February 2013 Board remand directives in referring and adjudicating the appeal with consideration of an extraschedular rating for cervical and thoracolumbar spine, right shoulder, and right knee disabilities, and with consideration of a TDIU under 38 C.F.R. § 4.16(b).  Accordingly, the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 24, 1986, residuals of a cervical spine injury were not shown to be symptomatic, and there was no evidence of limitation of motion, painful motion, or other functional limitations in the cervical spine.

2.  For the rating period from April 24, 1986 to January 24, 1992, residuals of a cervical spine injury have been manifested by cervical spine pain with x-ray evidence of cervical scoliosis with cervical subluxations and an old compression fracture, but not moderate limitation of motion in the cervical spine.

3.  For the rating period from January 24, 1992 to February 23, 2000, residuals of a cervical spine injury are manifested by chronic pain, but not severe limitation of motion in the cervical spine.

4.  For the rating period from February 23, 2000 to March 29, 2001, residuals of a cervical spine injury are manifested by chronic pain and limited range of motion in the cervical spine, but not unfavorable ankylosis of the entire cervical spine.  

5.  For the rating period from March 29, 2001, the Veteran is in receipt of the maximum available rating under Diagnostic Code 5287 for residuals of a cervical spine injury (applicable prior to September 26, 2003), and from September 26, 2003, the Veteran's disability did not approximate unfavorable ankylosis of the entire spine.  

6.  For the entire rating period prior to May 21, 2003, a thoracolumbar spine disability has been manifested by chronic lumbar spine pain, but not moderate limitation of motion in the lumbar spine.

7.  For the rating period from May 21, 2003 to September 26, 2003, a thoracolumbar spine disability has been manifested by lumbar spine pain with 60 degrees forward flexion in the lumbar spine with additional functional loss noted due to pain.  
8.  Prior to January 2, 2001, the Veteran is not shown to have separate or distinct manifestations of pain or limited motion present in the thoracic spine.
9.  For the rating period from January 2, 2001 to September 26, 2003, the Veteran was in receipt of the maximum available rating under Diagnostic Code 5291 for a thoracic spine disability
10.  For the rating period from September 26, 2003, a thoracolumbar spine disability has been manifested by 25 degrees flexion and 5 degrees extension in the thoracolumbar spine.  
11.  For the entire rating period from September 26, 2003, the Veteran's thoracolumbar spine disability does not approximate a rating based on unfavorable ankylosis of the lumbar or thoracolumbar spine.
12.  For the entire rating period on appeal, cervical and thoracolumbar spine disabilities have not resulted in intervertebral disc syndrome with moderate recurring attacks, or incapacitating episodes requiring treatment by a physician and bedrest prescribed by a physician.

13.  For the entire rating period prior to December 3, 1996, the Veteran did not have evidence of limitation of motion, painful motion, or other functional limitations in the right shoulder.
14.  For the rating period from December 3, 1996 to January 2, 2001, the Veteran's right shoulder disability, currently diagnosed as a rotator cuff tear, has been manifested by chronic pain without evidence of limitation of motion.  
15.  For the rating period from January 2, 2001, the Veteran's right shoulder disability has been manifested by limitation of motion of the major arm at shoulder level.
16.  For the rating period prior to March 29, 2001, the evidence of record does not reflect limitation of motion or painful motion in the right knee.  
17.  For the entire rating period, extraschedular evaluation is not warranted for service-connected disabilities of the cervical spine, thoracolumbar spine, right shoulder, and right knee.  

18.  For the entire rating period prior to January 2, 2001, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, from April 24, 1986 to January 24, 1992, the criteria for an initial 10 percent rating for residuals of a cervical spine injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5290 (in effect prior to September 26, 2003)

2.  For the rating period from April 24, 1986 to January 24, 1992, the criteria for an initial rating in excess of 10 percent for residuals of a cervical spine injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71, 4.71a, Diagnostic Code 5290 (in effect prior to September 26, 2003)

3.  For the rating period from January 24, 1992 to February 23, 2000, the criteria for an initial rating in excess of 20 percent for residuals of a cervical spine injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5290 (in effect prior to September 26, 2003)

4.  For the rating period from February 23, 2000 to March 29, 2001, the criteria for an initial rating in excess of 30 percent for residuals of a cervical spine injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Codes 5290 (in effect prior to September 26, 2003)

5.  For the entire rating period from March 29, 2001, the criteria for an initial rating in excess of 40 percent for residuals of a cervical spine injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5287 (in effect prior to September 26, 2003) and Diagnostic Code 5242 (2003). 

6.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to May 21, 2003, the criteria for an initial 10 percent rating for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5292 (in effect prior to September 26, 2003).

7.  For the rating period from May 21, 2003 to September 26, 2003, the criteria for an initial rating in excess of 20 percent rating for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5292 (in effect prior to September 26, 2003).

8.  For the entire rating period from January 2, 2001 to September 26, 2003, the criteria for an initial rating in excess of 10 percent rating for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5291 (in effect prior to September 26, 2003).

9.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from September 26, 2003, the criteria for an initial 40 percent rating for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5242 (2003). 

10.  For the entire rating period from September 26, 2003, the criteria for an initial rating in excess of 40 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5242 (2013). 

11.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to January 2, 2001, the criteria for an initial 10 percent rating for a right rotator cuff tear have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2013).

12.  For the rating period from January 2, 2001, the criteria for an evaluation in excess of 20 percent for right rotator cuff tear have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2013).

13.  For the rating period prior to March 29, 2001, the criteria for an initial compensable rating for right knee degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2013). 

14.  For the rating period from March 29, 2001, the criteria for an initial rating in excess of 10 for right knee degenerative joint disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2013). 

15.  Prior to January 2, 2001, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met. 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  VCAA notice applies to all five elements of a service connection claim, including degree of disability and the effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a March 2001 letter, the RO provided preadjudicatory notice to the Veteran addressing his initial claims for service connection.  

In July 2008, the Board granted an earlier effective date of February 19, 1963 for service connection for disabilities of the cervical and thoracolumbar spine, the right shoulder, and right knee.  The appeal for a higher initial rating for these disabilities and for a TDIU arise from disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

The Veteran was afforded VA examinations in 2001, 2003, 2004, and more recently in 2012.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes and for assessing the Veteran's current disabilities because they were performed by a medical professional, included a discussion of the Veteran's history and symptomatology, and reported findings pertinent to the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes, in this case, that the applicable rating period on appeal for the Veteran's disabilities is from February 1963 and VA examinations dated prior to 2001 are not available.  Thus, the Board finds that the Veteran's ratings must necessarily be based on the available evidence of record, as a remand for a new or current VA examination would not adequately address the severity of the Veteran's disability a decade or decades earlier.  While the October 2012 VA examination did not address the Veteran's right knee disability, the Veteran has not asserted worsening since his last VA knee examination, and does not assert that a new VA examination is necessary for the evaluation of his knee.  Accordingly the Board finds that an updated VA examination is not necessary to address the service-connected right knee disability.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and lay statements.  The Board remanded the case in February 2013 for consideration of the increased rating claims under the provisions of 38 C.F.R. § 3.321(b) (extraschedular evaluations) and for consideration of a TDIU under 38 C.F.R. § 4.16(b).  In June 2013, the Director of Compensation and Pension Service denied entitlement to extraschedular evaluations under 38 C.F.R. § 3.321(b) and denied a TDIU under 38 C.F.R. § 4.16(b).  Thereafter, the AOJ issued an August 2013 supplemental statement of the case addressing the issues on appeal.  Accordingly, the Board finds that the AOJ complied with the Board's February 2013 remand instructions, and that no further development is necessary prior to consideration of the Veteran's claims.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  In a July 2008 decision, the Board granted an earlier effective date of February 19, 1963 for service connection for disabilities of the cervical and thoracolumbar spine, the right shoulder, and right knee.  Subsequent to the July 2008 grant of service-connection, the RO issued new rating decisions assigning staged ratings for the aforementioned disabilities on appeal.  Accordingly, the current appeal involves an initial staged rating for the service-connected disabilities on appeal and for the grant of a TDIU dating back to the February 19, 1963 effective date for service connection.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran's cervical and thoracolumbar spine, right shoulder, and right knee disabilities are being evaluated for the rating period beginning on February 19, 1963.  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).

During the applicable rating period from February 19, 1963, substantive changes were made twice to the portion of the Rating Schedule that addresses spine disease, including intervertebral disc syndrome, effective on September 23, 2002.  See 67 Fed. Reg. 54,345 -349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003. 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); 38 C.F.R. § 4.71a.  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  The Board finds that during the rating period from February 19, 1963 to September 23, 2003 the applicable Diagnostic Codes for rating the Veteran's service-connected cervical and thoracolumbar spine disabilities have not changed in substance.  

Diagnostic Code 5287, in effect prior to September 26, 2003, assigns a 30 percent evaluation for favorable ankylosis of the cervical spine, and a maximum 40 percent evaluation for unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a.  

Diagnostic Code 5289, in effect prior to September 26, 2003, assigns a 40 percent evaluation for favorable ankylosis of the lumbar spine, and a maximum 50 percent evaluation for unfavorable ankylosis of the lumbar spine.  Id.  

Diagnostic Code 5290, in effect prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the cervical spine.  A 20 percent evaluation is assigned with moderate limitation of motion, and a 30 percent evaluation is assigned with severe limitation of motion.  Id.  

Diagnostic Code 5291, in effect prior to September 26, 2003, assigns a 0 percent rating for slight limitation of motion, and a maximum 10 percent rating for either moderate or severe limitation of motion.  Id. 

Diagnostic Code 5292, in effect prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine.  A 20 percent evaluation is assigned with moderate limitation of motion, and a 40 percent evaluation is assigned with severe limitation of motion.  Id.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

Diagnostic Code 5295 (lumbosacral strain), in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 maximum percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion. 
38 C.F.R. § 4.71a. 

Under Diagnostic Code 5293, which was in effect prior to September 23, 2002, a 10 percent evaluation is warranted for intervertebral disc syndrome where the disability is mild; a 20 percent evaluation is warranted where the disability is moderate with recurring attacks; a 40 percent evaluation is warranted where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

The revised General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2013).
  
The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2013).

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

During the applicable rating period from February 19, 1963 to present, the rating criteria for rating the shoulder and knee have not changed.  

Limitation of motion for the shoulder may be rated under Diagnostic Code 5201. Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the major arm at shoulder level; a 30 percent evaluation for limitation of motion of the major arm midway between the side and shoulder level; and a 40 percent evaluation for limitation of the major arm to 25 degrees to the side.  38 C.F.R. 
§ 4.71a; see also 38 C.F.R. § 4.71a  Plate I.

Diagnostic Code 5257 (other impairment of the knee) assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees. A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261 (limitation of extension of the leg), a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel  reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel  considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.


Disability Rating Analysis

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

Cervical Spine

After a review of all the evidence, lay and medical, the Board finds that prior to April 24, 1986, residuals of a cervical spine injury were not symptomatic and there was no evidence of pain or limitation of motion or function shown in the cervical spine.  For the rating period from April 24, 1986 to January 24, 1992, a cervical spine injury has been manifested by cervical spine pain with x-ray evidence of cervical scoliosis with cervical subluxations and an old compression fracture.  

Diagnostic Code 5290, in effect prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the cervical spine.  A higher 20 percent evaluation is assigned with moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The Board finds that in February 1963, the Veteran submitted a claim for service-connection for a back injury, along with a private treatment report identifying back pain, diagnosed as recurrent lumbosacral fibrositis.  Cervical spine or neck symptoms were not identified at that time.  The earliest evidence of record, identifying chronic cervical spine pathology was dated in January 1990.  

January 1990 x-rays identified cervical scoliosis with multiple cervical and thoracic subluxations and noted the presence of an old compression fracture.  In January and February 2001, statements, the Veteran's chiropractor, G.K., identified a history of chiropractic treatment since 1963.  G.K. also provided records identifying the specific complaints for which the Veteran was seen beginning in 1984.  While G.K. documented regular treatment for low back and right shoulder pain since at least 1984, the Veteran was not shown to have any complaints related to the neck during the course of regular weekly to monthly chiropractic treatment, until April 24, 1986.  For these reasons, the Board finds that prior to April 24, 1986, a compensable evaluation is not warranted for residuals of a cervical spine injury.  

The Veteran was seen for neck pain on April 24, 1986 and in May 1986.  Progress notes from Dobson Chiropractic Clinic document symptoms of neck pain beginning in March 1989.  In January 2000, the Veteran identified chiropractic treatment for the neck from 1990 to present.  Because the Veteran was seen for frequent chiropractic treatment for various orthopedic disabilities, and because the Veteran's specific complaints were documented from 1984, the Board finds that these reports provide probative evidence identifying the presence of cervical spine pain since April 24, 1986.  While range of motion in the cervical spine was not recorded in private chiropractic records, January 2000 x-rays identify pathology present in the cervical spine, and the Veteran's cervical spine pain is shown to be related to such pathology.  

VA regulations applicable throughout the course of the entire rating period provide that it is the intent of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Diagnostic Code 5003, which addresses arthritis, provides that in the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints.  38 C.F.R. § 4.71a.  The Board finds that April 24, 1968 is the earliest date in which cervical spine pain symptoms were identified in the record.  Prior to that time, the Board finds that the Veteran did not report any cervical spine symptoms despite regular treatment shown for other orthopedic disabilities.   For these reasons, resolving reasonable doubt in the Veteran's favor, from April 24, 1986, the criteria for an initial 10 percent rating for residuals of a cervical spine injury is warranted.  38 C.F.R. § 4.71, Diagnostic Code 5003, 5290 (in effect prior to September 26, 2003)

The Board finds that for the rating period from April 24, 1986 to January 24, 1992, residuals of a cervical spine injury are manifested by chronic pain; however, the evidence of record does not reflect moderate limitation of motion in the cervical spine to warrant a rating in excess of 10 percent.  The record shows that the Veteran had intermittent complains of cervical spine pain from 1986 to 1992, with chiropractic treatment for the neck by G.K. in April 1986 and May 1986 and treatment at Dobson Chiropractic Clinic in March 1989, July 1989, October 1989, November 1989, with increasing frequency of treatment for cervical spine pain in 1990.  While the Veteran was treated for a diagnosis of cervical subluxation complex, the evidence of record does not reflect limitation of motion or restricted motion in the cervical spine, much less moderate limitation of motion in the cervical spine during this time period.  Accordingly, the Board finds, even with consideration of the Veteran's functional limitations, including as due to pain, from April 24, 1986 to January 24, 1992, residuals of a cervical spine injury do not approximate a rating based on moderate limitation of motion in the cervical spine as described for a higher 20 percent evaluation under Diagnostic Code 5290.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect prior to September 26, 2003); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App.  206.  

The Board finds that for the rating period from January 24, 1992 to February 23, 2000, residuals of a cervical spine injury are manifested by chronic pain with stiffness, but not severe limitation of motion in the cervical spine to warrant a rating in excess of 20 percent.  The record shows that for the rating period from January 24, 1992 to February 23, 2000, the Veteran continued to receive chiropractic treatment.  A January 24, 1992 treatment note identified cervical stiffness.  Additional imitation of motion in the cervical spine was not otherwise indicated, and the Board finds that a finding of cervical stiffness does not approximate severe limitation in the cervical spine.  The Board finds, even with consideration of the Veteran's functional limitations due to pain and other factors, from January 24, 1992 to February 23, 2000, residuals of a cervical spine injury do not approximate a rating based on severe limitation of motion in the cervical spine to warrant a 30 percent evaluation under Diagnostic Code 5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect prior to September 26, 2003); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board finds that for the rating period from February 23, 2000 to March 29, 2001, residuals of a cervical spine injury are manifested by chronic pain with 25 degrees lateral rotation, 35 degrees flexion, and 30 degrees extension in the cervical spine, but not ankylosis.  A February 23, 2000 chiropractic treatment report identified cervical range of motion with 25 degrees lateral rotation, 35 degrees flexion, and 30 degrees extension.  An August 2000 report identified neck pain, tenderness in the cervical spine on palpation, spasm, and restricted rotation and flexion of the cervical spine.  In a March 2001 report, Dr. G.K. identified symptoms of occasional neck pain and a diagnosis of cervical thoracic scoliosis shown by x-ray.  For the rating period from February 23, 2000 to March 29, 2001, the Veteran was in receipt of a 30 percent rating under Diagnostic Code 5290 (in effect prior to September 26, 2003), assignable with severe limitation of motion in the cervical spine.  An evaluation in excess of 30 percent is not available under Diagnostic Code 5290.  A 30 percent rating is also available under Diagnostic Code 5287 (in effect prior to September 26, 2003) for favorable ankylosis of the cervical spine.  A maximum 40 percent evaluation is assigned for unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287.  

For the rating period from February 23, 2000 to March 29, 2001, the evidence of record reflects pain, spasm, and limitation of motion in the cervical spine.  While chiropractic treatment records do not document the functional effects of pain on range of motion, the Board finds that for the entire rating period from February 23, 2000 to March 29, 2001, the Veteran is shown to have active motion in the cervical spine, with range of motion recorded at 25 degrees lateral rotation, 35 degrees flexion, and 30 degrees extension, and at no point was the Veteran's cervical spine shown to be in fixation.  Accordingly, the Board finds that even with consideration of functional limitations due to pain, stiffness, spasm, weakness, and fatigability, from February 23, 2000 to March 29, 2001, residuals of a cervical spine injury do not approximate unfavorable ankylosis in the cervical spine to warrant a 40 percent evaluation under Diagnostic Code 5287.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 (in effect prior to September 26, 2003); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board finds that for the entire rating period from March 29, 2001, the criteria for an initial rating in excess of 40 percent for residuals of a cervical spine injury is not warranted.  Under the regulations pertaining to disabilities of the cervical spine prior to September 26, 2003, the Veteran is in receipt of the maximum available rating based on disability approximating unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).  From September 26, 2003, the Veteran's cervical spine disability may also be rated under the General Rating Formula for Diseases and injuries of the spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Under the revised scheduler criteria, a 40 percent rating is also assigned based on unfavorable ankylosis of the entire cervical spine.  A higher 100 percent rating is not warranted unless there is unfavorable ankylosis of the entire spine.  

A March 29, 2001 VA examination shows that the Veteran reported neck pain and dizziness with turning his head to the right and with forward flexion.  On physical examination, he had 20 degrees forward flexion, 18 degrees extension, 25 degrees right flexion, 15 degrees left flexion, 40 degrees right rotation, and 40 degrees left rotation.  The VA examiner noted that the Veteran was unable to flex, extend, or rotate his neck very much without losing balance, therefore additional range of motion testing was not conducted.  While the Veteran was not shown to have unfavorable ankylosis of the cervical spine, and was able to complete initial range of motion testing, based on his functional limitations and inability to complete repeat range of motion testing, the Veteran was assigned a 40 percent rating for his cervical spine disability.  See Deluca.  
   
From March 29, 2001 to September 26, 2003, a rating in excess of 40 percent is not available under the rating criteria pertinent to the cervical spine.  From September 26, 2003, even with consideration of the Veteran's functional loss due to pain and other factors under DeLuca, the Veteran's disability does not approximate unfavorable ankylosis of the entire spine to warrant a 100 percent rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 (in effect prior to September 26, 2003) and Diagnostic Code 5242 (2013).  While the Veteran was unable to complete repeat range of motion testing in March 2001, the entire spine was not shown to be in fixation at any time during the rating period, and the Board finds that his limited cervical spine motion is adequately addressed by the 40 percent rating, which was assigned as being analogous to ankylosis of the cervical spine.  Despite the findings showing more severe restriction of motion in the cervical spine during the March 2001 VA examination, during an October 2012 VA examination, the Veteran had 45 degrees flexion and 30 degrees extension in the cervical spine, with no additional loss of motion after repetitive use testing.  Absent ankylosis of the entire spine, the Board finds that for the entire rating period from March 29, 2001, an evaluation in excess of 40 percent is not warranted for the Veteran's cervical spine disability.  In making this determination, the Board has considered the Veteran's functional limitations due to pain and other factors.  While the Veteran contends that an extraschedular is warranted, as the Board will discuss below, the Board finds that for the entire rating period, the rating criteria and his assigned ratings adequately address the severity of his disability, and an extraschedular evaluation is not warranted.  

Thoracolumbar Spine

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to May 21, 2003, the Veteran's thoracolumbar spine disability has been manifested by chronic lumbar spine pain.  Diagnostic Code 5292, in effect prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect prior to September 26, 2003).  The Board finds that the Veteran's lumbar spine disability has been symptomatic, manifested by pain since the initiation of the Veteran's 1963 claim.  A private treatment report dated in February 1963, identified back pain diagnosed as recurrent lumbosacral fibrositis.  

The record shows that the Veteran was seen for continuous chiropractic treatment since February 1963 for complaints reported to be related to the lumbar spine.  The Veteran's chiropractor, G.K. documented regular treatment for low back pain since at least 1984, and the Veteran continued to be seen for back pain at the Dobson Chiropractic Clinic from 1989.  Because the Veteran was seen for frequent chiropractic treatment for lumbar spine pain, and because lumbar spine pain was identified at the time he filed his 1963 claim, consistent with the Veteran's own lay reports as to treatment for his spine, the Board finds that lumbar spine pain has been present for the entire rating period from February 1963.  While limitation of motion in the spine was not indicated in private chiropractic records prior to March 21, 2003, lumbar spine pathology was identified by Dr. M.C.R. in a February 1963 evaluation.  See 38 C.F.R. § 4.59.  Accordingly, resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to March 21, 2003, the criteria for an initial 10 percent rating is warranted for the Veteran's service-connected thoracolumbar spine disability.  38 C.F.R. § 4.71, Diagnostic Code 5003, 5292 (in effect prior to September 26, 2003).  

The Board finds that for the rating period prior to March 21, 2003, the evidence of record does not reflect moderate limitation of motion in the lumbar spine to warrant a rating in excess of 10 percent.  During a March 2001 VA examination, the Veteran complained of pain in the lower spine.  While the March 2001 VA examiner noted that complete range of motion testing was not conducted for the lumbar spine, on physical examination, the Veteran was able to flex his back forward to 90 degrees for ten repetitions with minimal objective discomfort and mild fatigability, incoordination, and restriction of motion.  Thus, the Board finds that while extension, lateral flexion, and rotation were not measured, the Veteran had full flexion in the thoracolumbar spine, with minimal functional limitation due to pain, fatigability, and incoordination.  A December 2001 VA examination reflects pain in the lumbar spine with additional flare-ups of pain noted to occur approximately three times a week.  Range of motion testing was not conducted in December 2001. 

Based on the evidence discussed above, the Board finds, even with consideration of the Veteran's functional limitations due to pain, fatigability, and incoordination, prior to May 21, 2003, a service-connected thoracolumbar spine disability did not approximate a rating based on moderate limitation of motion in the lumbar spine as described for a higher 20 percent evaluation under Diagnostic Code 5290.  See
 38 C.F.R. § 4.71a, Diagnostic Code 5290 (in effect prior to September 26, 2003); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 206.  The Board finds that a higher 20 percent evaluation would not be available to the Veteran under Diagnostic Code 5295 for lumbosacral strain as the Veteran was not shown to have muscle spasm present on extreme forward bending and loss of lateral spine motion in a standing position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to September 26, 2003).

The Board finds that for the rating period from May 21, 2003 to September 26, 2003, the evidence of record reflects lumbar spine pain with 60 degrees forward flexion in the lumbar spine with additional functional loss noted as due to pain.  In May 2003, the Veteran submitted a claim for an increased rating for his lumbar spine disability, stating that his disability had gotten worse.  A July 2003 VA examination reflects 60 degrees forward flexion in the lumbar spine; however, the VA examiner indicated that the Veteran had an additional functional loss of 10 percent in the lumbar spine.  See DeLuca.  The Board finds that from even with consideration of the Veteran's additional functional loss due to pain, from May 21, 2003 to September 26, 2003, the Veteran's did not have severe limitation of the lumbar spine to warrant an initial rating in excess of 20 percent.  See 4.71a, Diagnostic Code 5292 (in effect prior to September 26, 2003).

Prior to January 2, 2001, the Veteran is not shown to have separate or distinct manifestations present in the thoracic spine to warrant a separate compensable rating under Diagnostic Codes 5003 and 5291.  The record shows that the Veteran's orthopedic complaints prior to January 2, 2001 were focused on the cervical and lumbar spine.  No specific complaints or limitation of function in the dorsal or thoracic spine were identified in private treatment records.  Accordingly, prior to January 2, 2001, the Board finds that a separate evaluation is not warranted for a thoracic spine disability under Diagnostic Code 5291.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (in effect prior to September 26, 2003); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 206.  

For the entire rating period from January 2, 2001 to September 26, 2003, a thoracic spine disability has been manifested by thoracic spine pain without evidence of limitation of motion or function in the thoracic spine.  During a March 2001 VA examination, the Veteran reported cervical spine and lumbar spine pain, but did not report any pain or functional limitations in the thoracic spine.  A March 2001 VA examination shows the Veteran was able to flex his back forward to 90 degrees for ten repetitions with minimal objective discomfort and mild fatigability, incoordination, and restriction of motion, indicating that he had full flexion in the thoracic and lumbar spine.  During a December 2001 VA examination, the Veteran identified lower thoracic spine pain, but indicated that it was difficult for him to differentiate between lower thoracic pain and lumbosacral pain.  A July 2003 VA examination reflects 60 degrees forward flexion in the lumbar spine, with additional functional limitation estimated at 10 percent; however, the Veteran's thoracic spine disability is not shown to have resulted in any separate or distinct manifestations or functional limitations beyond what has already been considered in assigning the Veteran's 20 percent rating under Diagnostic Code 5292 for his lumbar spine disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Moreover, because a 10 percent rating is the maximum assignable under Diagnostic Code 5291, for moderate or severe limitation of motion in the dorsal spine, the Board finds that for the entire rating period from January 2, 2001 to September 26, 2003, an evaluation in excess of 10 percent is not available to the Veteran under Diagnostic Code 5291.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (in effect prior to September 26, 2003).  

From September 26, 2003, the Veteran's thoracolumbar spine disability may be rated under the General Rating Formula for Diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, Plate V, Diagnostic Code 5242 (2003).  The revised rating criteria provide ratings based on limitation of motion in the thoracolumbar spine, and does not provide for separate ratings for the thoracic or dorsal spine, and the lumbar spine.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to September 26, 2003, the Veteran's thoracolumbar spine disability has been 25 degrees flexion and 5 degrees extension in the thoracolumbar spine.  An October 2004 VA examination showed 25 degrees flexion and 5 degrees extension in the thoracolumbar spine.  With consideration of the Veteran's functional loss in the thoracolumbar spine due to pain and other factors, the Board finds that from September 26, 2003, his thoracolumbar spine disability approximates a rating based on forward flexion of the thoracolumbar spine of less than 30 degrees or favorable ankylosis of the thoracolumbar spine.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from May 21, 2003, the Board finds that an initial 40 percent is warranted for the Veteran's thoracolumbar spine disability.  From September 26, 2003, the Board finds that in the absence of evidence of separate and distinct manifestations present in the thoracic spine versus the lumbar spine, or separate range of motion examinations for the thoracic and lumbar spine, a higher evaluation would not be warranted by combining separate ratings under Diagnostic Code 5291 and Diagnostic 5292.

The Board finds that for the entire rating period from September 26, 2003, the criteria for an initial rating in excess of 40 percent for a thoracolumbar spine disability is not warranted.  Under the regulations pertaining to disabilities of the thoracic and lumbar spine prior to September 26, 2003, a maximum 50 percent evaluation for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  Under the revised scheduler criteria, a higher 50 percent rating is assigned based on unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent rating is assigned with unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  From September 26, 2003, even with consideration of the Veteran's functional loss due to pain and other factors under DeLuca, the Veteran's disability does not approximate a rating based on unfavorable ankylosis of the lumbar or thoracolumbar spine to warrant higher 50 percent rating under Diagnostic Code 5289 or 5242.  July 2003 and October 2004 VA examinations show that the Veteran had active flexion and extension in the thoracolumbar spine.  A more recent October 2012 VA examination identified 85 degrees flexion and 15 degrees extension in the thoracolumbar spine, with no additional limitation to range of motion after repetitive testing.   For these reasons, the Board finds that for the entire rating period from September 26, 2003, an evaluation in excess of 40 percent is not warranted for the service-connected thoracolumbar spine disability.  While the Veteran contends that an extraschedular is warranted for his service-connected thoracolumbar spine disability, as the Board will discuss in more detail below, for the entire rating period, the Veteran's assigned ratings adequately address the severity of his spine disability and functional limitations due to such disability, and an extraschedular evaluation is not warranted.  

For the entire rating period on appeal, cervical and thoracolumbar spine disabilities are not shown to result in intervertebral disc syndrome with moderate recurring attacks, prior to September 23, 2002, or incapacitating episodes, requiring bed rest prescribed by a physician and treatment by a physician from September 23, 2002 such that a higher evaluation would alternately be warranted under Diagnostic Codes 5293 or 5243 for intervertebral disc syndrome.  In that regard, prior to September 23, 2002, the Veteran has been in receipt of at least a 10 percent evaluation for his thoracolumbar spine disability, and from April 24, 1986, the Veteran has been in receipt of at least a 10 percent evaluation for his cervical spine disability.  Prior to April 24, 1986, the cervical spine was not shown to be symptomatic.  The Board finds that prior to September 23, 2002, the evidence of record does not identify a diagnosis of intervertebral disc syndrome in either the cervical or lumbar spine with moderate recurring attacks to warrant a higher rating under Diagnostic Code 5293.  

From September 23, 2002, the Veteran is not shown to have incapacitating episodes, requiring bed rest prescribed by a physician and treatment by a physician due to either his cervical or thoracolumbar spine disability to warrant consideration under Diagnostic Code 5243 for intervertebral disc syndrome.  While Dr. P.K. reported in a January 2012 private opinion that the Veteran's symptoms included "frequent incapacitating episodes, which could last for multiple hours without relief," the Board finds that such flare-ups of pain are considered under both the general rating criteria and the old criteria for rating spine disabilities in accordance with Deluca.  Similar flare-ups of pain were described during the course of VA examinations.  Most recently, during the October 2012 VA examination, the Veteran reported exacerbations of back pain approximately two times per week for part of the day.  The Board finds, however, that despite the terminology used by Dr. P.K. in the January 2012 opinion, these are not "incapacitating episode" as defined for VA purposes.  For VA purposes an "incapacitating episode" is defined as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).  An October 2012 VA examiner found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, and the Veteran had no incapacitating episodes requiring prescribed bed rest or treatment provided by a physician over the last 12 months, despite noting the presence of significant pain flare-ups and exacerbations of pain reported by the Veteran, which could last for part of a day.  The Board finds that the weight of the evidence, in this case, does not establish that the Veteran's flare-ups of pain required treatment by a physician as well as bedrest prescribed by the physician.  Absent episodes physician prescribed bed rest, the Board finds that the Veteran's cervical and thoracolumbar spine disabilities, a rating based on the presence of incapacitating episodes is not warranted.  

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 
38 C.F.R. § 4.71a, Note (1).  In this case, the Veteran is separately service connected for left and right lower extremity peripheral neuropathy, and the Veteran has not appealed the October 2012 rating decision addressing those disabilities; therefore, the Board finds that lower extremity peripheral neuropathy is not a subject of the current rating decision.  Moreover, the Veteran and his representative do not otherwise contend that a higher rating is warranted based on right or left lower extremity peripheral neuropathy.  Additionally, the Board finds that the weight of the evidence does not identify current neurological impairment in the upper extremities secondary to a cervical spine disability to warrant separate ratings based on neurological manifestations. 

Right Shoulder

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to December 3, 1996 an initial compensable rating is not warranted for right shoulder disability.  A private orthopedic examination dated in February 1963 did not identify any right shoulder complaints or pathology.  The Veteran's chiropractor, G.K., documented regular treatment for cervical and lumbar spine pain since 1963, but the Veteran was not seen for chronic complaints related to the right shoulder.  He had isolated shoulder complaints on two occasions, in April 1984 and in December 1993, but was not seen for chronic pain in the right shoulder prior to December 3, 1996.  No right shoulder pathology was identified prior to December 3, 1996.  Absent evidence of right shoulder pathology with limitation of motion, painful motion, or other functional limitation in the right shoulder, the Board finds that prior to December 3, 1996, initial compensable rating is not warranted.  38 C.F.R. §§ 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5003 and 5201.

From December 3, 1996 to January 2, 2001, the Veteran's right shoulder disability, currently diagnosed as a rotator cuff tear, has been manifested by chronic pain.  Chiropractic treatment records show that the Veteran began reporting chronic pain symptoms in the right shoulder beginning on December 3, 1996.  December 1997 x-rays showed arthritis.  While limitation of motion in the shoulder was not indicated in private chiropractic records prior to January 2, 2001, right shoulder pathology was identified by x-ray evidence.  See 38 C.F.R. § 4.59.  Because the Veteran was seen for frequent chiropractic treatment for right shoulder pain in December 1996 with a diagnosis of arthritis, resolving reasonable doubt in the Veteran's favor, for the entire rating period from December 3, 1996 to January 2, 2001, the Board finds that the criteria for an initial 10 percent rating is warranted for the Veteran's service-connected right shoulder disability.  38 C.F.R. § 4.71, Diagnostic Code 5003 (in effect prior to September 26, 2003).  

Diagnostic Code 5201, assigns a 20 percent evaluation for limitation of motion of the major arm at shoulder level.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.71a, Plate I.  From December 3, 1996 to January 2, 2001, evidence of record does not establish the presence of limitation of motion in the right shoulder.  The Board finds that even with consideration of the Veteran's functional limitations due to right shoulder pain, the evidence of record dated from December 3, 1996 to January 2, 2001 does not reflect limitation of motion or function in the right shoulder such that it approximates a rating based on limitation of motion of the major arm at shoulder level under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a.  Accordingly, the Board finds that, from December 3, 1996 to January 2, 2001, an evaluation in excess of 10 percent is not warranted for the Veteran's right shoulder disability.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period from January 2, 2001, the Veteran's right shoulder disability has been manifested by 85 to 90 degrees flexion and 85 to 90 degrees abduction in the right (major) shoulder with objective evidence of pain with active motion, approximating a rating based on limitation of motion of the major arm at shoulder level.  A March 2001 VA examination reflects limitation of motion in the right shoulder due to pain or discomfort in the shoulder.  He had 160 degrees flexion, 90 degrees adduction with discomfort, fatigability, incoordination, and restriction of movement on repetitive motion.  A December 2001 VA examination did not include range of motion testing, but the Veteran reported pain with trying to raise his right arm, difficulty with combing his hair, and reported that he could not lift his arm above the shoulder.  A November 2004 VA examination shows that the Veteran had 90 degrees abduction in the right shoulder, with crepitation with range of motion.  The VA examiner further stated that the Veteran had markedly limited range of motion in this shoulder that would prevent any overhead reaching.  A more recent October 2012 VA examination reflects 90 degrees flexion in the right shoulder, limited by pain at 90 degrees, and 90 degrees abduction, limited by pain at 90 degrees.  The October 2012 VA examiner stated that the Veteran had pain with ay range of motion, and that there was crepitation and grinding in the right shoulder with active and passive range of motion.  Upon repetitive testing, flexion and abduction were limited to 85 degrees.  Accordingly, the Board finds that even with consideration of painful motion, from January 2, 2001, the weight of the evidence shows that the Veteran had at least 85 to 90 degrees flexion and at least 85 to 90 degrees abduction in the right shoulder, more nearly approximating a rating based on limitation of motion of the major arm at shoulder level.  The Board finds that from January 2, 2001, even with consideration of the Veteran's painful motion, range of motion of the major arm is not limited to midway between the side and shoulder level.  For these reasons, the Board finds that the Veteran's disability does not more nearly approximate a 30 percent rating under Diagnostic Code 5201.  Accordingly, for the entire rating period from January 2, 2001, an evaluation in excess of 20 percent evaluation is not warranted for right shoulder rotator cuff tear.  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain and painful motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has considered whether an evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  The Board finds, however, that the evidence of record does not reflect ankylosis or malunion, non-union, or dislocation of the humerus or clavical at any time during the appeal period to warrant a rating under Diagnostic Code 5200 (ankylosis of scaplohumeal articulation), 5202 (other impairment of the humerus) or 5203 (impairment of the clavical or scapula).  For these reasons, the Board finds that for the entire rating period from January 2, 2001, the preponderance of the evidence is against finding that right shoulder rotator cuff tear warrants a higher rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.

Right Knee Disability

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to March 29, 2001, the criteria for an initial compensable rating for right knee degenerative joint disease have not been met.  Prior to March 29, 2001, the evidence of record does not reflect limitation of motion or painful motion in the right knee.  The Veteran did have chronic right knee pain complaints during the course of treatment regular treatment for other orthopedic disabilities from 1963 to 2001, and there was no evidence of limitation of motion or other functional impairment present in the right knee.  Accordingly, the Board finds that prior to March 29, 2001, a compensable evaluation is not warranted for a right knee disability.  See 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5260, and 5261.

From March 29, 2001, the Veteran has been in receipt of an initial 10 percent rating under Diagnostic Code 5261 for right knee degenerative joint disease.  Under Diagnostic Code 5260, a 10 percent evaluation is warranted where flexion is limited to 45 degrees, and under Diagnostic Code 5261, a 10 percent evaluation is warranted where extension is limited to 10 degrees.  See 38 C.F.R. § 4.71a.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period from March 29, 2001, right knee degenerative joint disease has been manifested by chronic pain with between 80 to 135 degrees flexion and between 0 to 10 degrees extension in the right knee without additional functional limitation due to pain.  

A March 2001 VA examination shows that the Veteran had 135 degrees flexion and 0 degrees extension in the right knee, and he was able to complete repetitive motion testing without discomfort, fatigability, incoordination, or restriction of movement.  During a July 2003 VA examination, the Veteran had 80 degrees flexion in the knee and 0 degrees extension without additional limitations due to pain.  There was no additional limitation to function in the right knee due to pain.  The VA examiner also noted in the examination report, that the Veteran gave only minimal effort during examination of the right knee.  An October 2004 VA examination reflects 90 degrees flexion in the right knee and 10 degrees extension.  

From March 29, 2001, the Board finds that the criteria for an initial rating in excess of 10 for right knee degenerative joint disease have not been met.  The Veteran's current 10 percent evaluation was assigned under Diagnostic Code 5261 based on limitation of extension in the right knee, to include consideration of functional loss due to pain or painful motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, limitation of motion in the right knee is shown to be due to pain.  Even with consideration of the Veteran's functional loss, the Veteran had full extension to 0 degrees in March 2001 and July 2003.  While the October 2004 VA examination, which reflects 10 degrees extension in the right knee, did not clearly address the Veteran's functional limitation due to pain, a contemporaneous July 2003 VA examination shows that the Veteran had 0 degrees extension in the right knee without additional limitations due to pain.  Thus, even if range of motion findings from the October 2004 VA examination were deemed to be inadequate, the Board finds that March 2001 and July 2003 VA examinations show that the Veteran's disability does not approximate limitation of extension to 15 degrees to warrant a higher 20 percent rating under Diagnostic Code 5261.  Moreover, flexion in the right knee is not limited to 45 degrees to warrant a separate rating under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.  The Board finds, therefore, that from March 29, 2001, a separate or higher rating is not warranted under Diagnostic Code 5260 or 5261. 

The Board has considered whether compensable evaluation is warranted under other applicable provisions of the Diagnostic Code.  The evidence of record does not reflect ankylosis of the right knee at any time during the rating period to warrant an evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a.  VA examinations show that for the entire rating period on appeal, the Veteran has had active motion in right knee joint without ankylosis. 

The Board finds that the Veteran does not have recurrent subluxation or lateral instability of the right knee sufficient to warrant a compensable evaluation Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  The evidence of record shows that for the entire rating period on appeal, the right knee was stable on objective physical examinations.  While the Veteran reported during a March 2001 VA examination that the right knee felt unstable and would give out, objective testing conducted during that same examination shows that the right knee was stable with no laxity noted, the knee was varus/valgus neutral, and McMurray's testing was negative.  During a July 2003 VA examination, the Veteran conversely reported locking of the right knee, but not giving away.  Anterior drawer and McMurray's tests were negative in the right knee, indicating that the knee was stable on anterior/posterior drawer testing.  The Veteran reported locking and giving away of the knee during an October 2004 VA examination; however, on examination ligamentous stability of the knees was intact.  While the Veteran is competent to report symptoms of giving away of the knee or perceived instability at times, during the course of the rating period, three separate VA examinations consistently show that the right knee was stable on objective testing without recurrent subluxation.  Accordingly, the Board has accorded greater probative weight to the medical evidence in this case, which shows, based on objective testing, that the Veteran does not have recurrent subluxation or instability in the knees.  For these reasons, the Board finds that for the entire rating period, the Veteran's right knee disability is not manifested by recurrent subluxation or lateral stability, and a separate evaluation is not warranted under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

There is no evidence of removal of semilunar cartilage or dislocated semilunar cartilage to warrant an evaluation under Diagnostic Codes 5258 or 5259.  See 38 C.F.R. § 4.71a.  For these reasons the Board finds that a separate evaluation is not warranted under Diagnostic Codes 5258 or 5259.  Finally, the Veteran does not have evidence of nonunion or malunion of the tibia or fibula shown at any time during the rating period to warrant a rating under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a. 

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements with regard to the severity of his spine, right shoulder, and right knee disabilities.  The Board finds that the Veteran is competent to describe his symptomatology and occupational or functional impairment.  The Veteran's statements have been considered by VA examiners in their evaluation of the Veteran, and by the Board in weighing the probative value of all of the evidence of record.  The Board finds that the Veteran is shown to have limitations to his past employment as a farmer due to his service-connected disabilities.  However, the Board finds that identified symptoms of pain, swelling, weakness, fatigability, functional limitations due such are adequately addressed by the Veteran's assigned evaluations in this case.  

Extraschedular Consideration

The Veteran contends that an extraschedular evaluation is warranted for cervical and thoracolumbar spine, right shoulder, and right knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected spine, right shoulder and right knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 
38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a (2013); see also DeLuca.  In this case, considering the lay and medical evidence, cervical and thoracolumbar spine disabilities have been manifested by pain, and limitation of motion due to pain.  Diagnostic Code 5242 specifically provides for ratings based on limitation of motion in the cervical and thoracolumbar spine, to include limitation of motion of such severity that it approximates ankylosis of the cervical, thoracolumbar spine, or the entire spine.  Additionally, the rating criteria for all orthopedic disabilities allow for consideration of functional limitations due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Prior to September 26, 2003, the scheduler criteria addressing disabilities of the spine are even broader in perspective, contemplating disability based on slight, moderate, or severe limitation of motion, or ankylosis while still contemplating symptoms of pain, painful motion, and arthritis, past injury, or other pathology present in the joints.  

In a January 2012 private opinion, Dr. P.K. opined that the VA rating criteria did not adequately address the severity of the Veteran's symptoms, noting specifically, that the Veteran had "frequent incapacitating episodes" which could last for multiple hours, and the effect they had on his ability to work.  Both the old and revised VA rating criteria for evaluating disabilities of the spine, however, specifically address ratings based on incapacitating episodes due to intervertebral disc syndrome, and specifically address limitation of function due to flare-ups of pain.  As the Board has discussed above, the weight of the evidence does not establish that the Veteran has "incapacitating episodes" for VA purposes, and the rating criteria specifically include consideration of functional limitations due to exacerbations or flare-ups of pain, and the effect these symptoms have on a claimant's ability to work.  Accordingly, the Board finds that these symptoms, reported by the Veteran, are adequately addressed by the available rating criteria.   

The Veteran's right shoulder disability is manifested by symptoms of pain and painful motion, and restriction to overhead reaching.  The Board finds that these symptoms, to include limitation of motion of the arm at shoulder level are specifically contemplated by the schedular rating criteria.  The evidence of record shows that the Veteran's right knee disability has been manifested by pain and painful motion and these symptoms are also contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above, to include consideration of the rating criteria for evaluating knee impairment based on recurrent instability or lateral subluxation of the knee under Diagnostic Code 5257.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  In rating the Veteran's disabilities, the Board has considered the Veteran's functional limitations noted during VA examinations, to include limitations due to flare-ups of pain.  The Board finds that the levels of severity of the Veteran's disabilities are contemplated by his assigned ratings.  For these reasons, the Board finds that for the entire rating period on appeal, the symptomatology and impairment caused by the Veteran's cervical and thoracolumbar spine disabilities, right shoulder, and right knee disabilities are specifically and adequately contemplated by the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's spine, shoulder, and knee pain and associated limitations on occupation or function and daily life.  While the Veteran contends that his disabilities have resulted in unemployability since 1992, the Board finds that his reported limitations have been described as limitation to his previous employment as a farmer, versus employment in a more sedentary occupation.  Moreover, SSA records indicate that the Veteran retired in 1992 based on his age, and not on a finding of unemployability.  Pursuant to the Veteran's own statements, he has indicated that he retired because his sons had left the home, but prior to that time, he reported that he was able to manage the business with the help of hired hands or the help of his sons.  

As the Board will discuss in more detail below, in evaluating the Veteran's appeal for a TDIU, the evidence of record does not demonstrate marked interference with employment due to service-connected disabilities prior to January 2, 2001.  Insomuch as evidence of record dated since January 2, 2001 does show that the Veteran is unable to work due to a service-connected spine disability, the Board finds such occupational limitations are adequately addressed by the  TDIU assigned during this time period.  In the absence of exceptional factors associated with the Veteran's spine, right shoulder, and right knee disabilities, the Board finds that the criteria for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

TDIU prior to January 2, 2001

TDIU ratings may be assigned where the schedular rating is less than total, when a disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 
38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to January 2, 2001, a TDIU is not warranted.  In various lay statements, the Veteran contends that he has not worked since 1990 due to his service-connected orthopedic disabilities.  He alternately contends that a TIDU is warranted since 1992.  In support of his contention, he has submitted information from the Social Security Administration (SSA) showing that he has been in receipt of benefits since August 1992.  While SSA records indicate that the Veteran stopped working in 1992, this was not shown to be due to disability.  Instead, the Veteran began to receive SSA benefits when he attained the age of 62 and was, thus, eligible for SSA retirement benefits.  The record does not show that the Veteran was in receipt of Social Security Disability Income (SSDI) at any time during the appeal period, nor does the Veteran contend such.   

The Veteran was in receipt of a 20 percent rating for a cervical spine disability from January 1992 and a 30 percent evaluation from February 2000.  Pursuant to the Board's decision above, 10 percent ratings are also being assigned for a lumbar spine and right shoulder disability, both effective February 1963.  Prior to January 2, 2001, the Veteran was in receipt of a combined 40 percent rating based on disabilities resulting from a common etiology.  See 38 C.F.R. § 4.25 (Combined Ratings Table).  Because the Veteran's had a combined rating of less than 60 percent, prior to January 2, 2001, he did not meet the schedular percentage standards of section 4.16(a), and his claim for a total rating may be considered only under section 4.16(b).

The present appeal for a TDIU was referred to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration under the provisions of 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), if a claimant's service-connected disabilities do not meet the percentage requirements of section 4.16(a), but the claimant is unable to secure and follow a substantially gainful occupation by reason of such service-connected disability, the rating board must submit the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU rating.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In June 2013, the Director of Compensation Service denied entitlement to a TDIU under 38 C.F.R. § 4.16(b).  Because the claim for entitlement for a total rating under 38 C.F.R. § 4.16(b)  has already been reviewed and denied by the Director of the Compensation and Pension Service, the Board may consider, de novo, whether an TDIU is warranted for the rating period prior to January 2, 2001. 

In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a) (2013).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2013). 

In this case, because a TDIU was reasonably raised in the context of the Veteran's claim for a higher initial rating for service-connected disabilities, the applicable appeal period is from February 19, 1963 to January 2, 2001, the date in which a TDIU was granted.  See Rice supra.  

Prior to 1990, the Veteran has reported that he was gainfully employed as a farmer, and while he reported the need for help on the farm through hired hands or help from his sons, he was nonetheless reported to be gainfully employed.  SSA records show that the Veteran began receiving SSA retirement benefits in August 1992.  The Veteran contends that a TDIU is warranted from the date he stopped working in 1990.

Based on the evidence of record, lay and medical, the Board finds that for the entire rating period prior to January 2, 2001, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities alone.   In a February 2001 statement, the Veteran indicated that if he was not self-employed as a farmer post-service, he would not have been able to hold a job, but reported that this was due to symptoms of headaches in addition to disabilities of the neck, back, and shoulder.  The Veteran's wife contends in a March 2001 written statement that absent hired help, the Veteran  could not have held a job; however, in addition to orthopedic pain, she also cited non-service connected problems related to dizziness and headaches that would last for days as contributing to periodic periods of inability to work.  The Veteran's impairment caused by nonservice-connected disabilities, to include headaches and vertigo, may not be considered by the Board in evaluating employability, and the Board finds that the evidence of record does not differentiate impairment caused by identified nonservice-connected disabilities and service-connected disabilities prior to January 2, 2001.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  Moreover, despite the Veteran's reported difficulties with employment prior to his retirement, he was nonetheless able to maintain full time employment as a farmer until he retired in 1990, and, thus, he may not be found to be unable to secure or follow substantially gainful employment during the time in which he was working and maintaining more than marginal employment.

In March 2002 and July 2005 statements, the Veteran reported that he was not able to work on his farm since approximately 1990, when his sons left home.  He reported that he was formerly a beef farmer, and was unable perform tasks associated with caring for livestock.  While the Veteran reported that he was unable to perform his former occupation as a farmer without help from others, the evidence of record dated prior to January 2, 2001 does not address whether the Veteran was capable, nonetheless, of performing sedentary work.  Based on the Veteran's own statements and a statement from his wife, he was able to continue operating his farm or ranch up until 1990 with hired help and the help of his sons.  Moreover, the Board finds that the need for hired help, or alternately help from family members, in a farming or ranching business does not establish a finding of unemployability.  The evidence of record, to include lay evidence, does not establish that the Veteran was not able to conduct more sedentary duties associated with the farming operation, and it does not establish an inability to perform other types of sedentary work.  While the Veteran is shown by SSA records to have retired in 1992, he was not determined by SSA to be unemployable due to disability, but instead he qualified for SSA retirement benefits based on his age.  While the Veteran is competent to report difficulties with performing tasks related to care of livestock prior to January 2, 2001, the Board finds that he is not competent to provide an opinion as to his employability, particularly where he is shown to have reported impairment due to nonservice-connected disabilities.  

The Board finds, based on the evidence of record, that prior to January 2, 2001, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  The record shows that from 1990, the Veteran continued to receive regular chiropractic treatment for service-connected disabilities of the spine and right shoulder; however, these records did not identify significant occupational or functional impairment due to the Veteran's pain outside of what has already been considered in his assigned ratings during this time period.  Prior to January 2, 2001, there is no medical opinion evidence which indicates that the Veteran had significant occupational impairment due to service-connected physical disabilities, nor are service-connected disabilities shown to prevent sedentary employment.  There is no evidence of record dated prior to January 2, 2001 which suggests that the Veteran was capable of only marginal employment based on service-connected disabilities.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  A December 2001 private preoperative evaluation for bladder cancer completed by Dr. A.E. noted that the Veteran was a former farmer and rancher and the Veteran reported that he was always active on his farm without any exertional symptoms.  At the time of the December 2001 private evaluation, the Veteran was stated to be able to walk up a hill and could walk nearly any distance at a walking pace.  The Veteran also reported that he could do heavy lifting about the home.  The Board finds that the severity of the Veteran's functional impairment identified 2001, during the private preoperative report, as well as reported ability to work prior to his retirement is inconsistent with statements made in support of the present claim for compensation, asserting a greater degree of prior physical limitation.  Accordingly, the Board finds that the Veteran has not been entirely credible in identifying the severity of his physical functional limitations prior to January 2, 2001.  

In a more recent January 2012 private opinion, dated 20 years after the Veteran's 1992 retirement, Dr. P.C. stated that he had reviewed the Veteran's Social Security Income Statement, and opined that the Veteran's service-connected disabilities as likely as not have caused him to be severely disabled and unemployable since 1992.  Dr. P.C. is not shown to be the Veteran's regular treating physician, and did not appear to have personal knowledge of the state of the Veteran's disability at the time period in question, prior to January 2, 2001.  While Dr. P.C. described the Veteran's history of injury in service, in providing his opinion, he relied heavily on the Veteran's more recent reports with regard to his pain and medical evidence addressing his current severity of disability since January 2, 2001, which the Board finds is not probative, as a TDIU has already been established for the rating period from January 2, 2001.  While Dr. P.C. indicated that the Veteran had multiple evaluations for chiropractic treatment from 1963 to 2000, mainly for back pain, significantly, the Veteran was able to maintain employment full time until he retired in 1990 or 1992; thus, the Board finds that continuous treatment for the Veteran's orthopedic disabilities during this time period fails to establish a basis for a finding of unemployabiltiy.   The only specific evidence discussed by Dr. P.C. dated between 1990 and January 2, 2001, as a basis for his finding of unemployability since 1992 was the SSA income report, which shows only that the Veteran qualified for and began to receive SSA retirement benefits when he became age eligible.  As noted above, there was no finding of disability by SSA, and no medical records associated with the SSA income statement.  

The Board finds that Dr. P.C.'s opinion is not adequate or probative in this case, as it does not clearly address the severity of the Veteran's disability between 1992 and 2001 versus the current severity of his disability, and the opinion appears to be largely based on the Veteran's non-disability related retirement in 1992.  See Reonal, 5 Vet. App. at 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  The Board finds that the 1992 date cited by Dr. P.C. appears to be arbitrary, as there is no evidence of record, indicating that the Veteran's disabilities increased in severity in 1992 such that they rendered him unemployable.  The Board emphasizes that a finding of unemployablilty cannot be based on age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  Moreover, in order to prevail on a total rating claim under 38 C.F.R. § 4.16(b), the record must reflect some factor which takes the Veteran's case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2013).  Accordingly, the Board finds that Dr. P.C.'s opinion is of little probative value.  The Board finds, therefore, that while the severity of Veteran's service-connected disabilities are shown to result in current unemployability, this was not established prior to January 2, 2001.  

The earliest probative evidence of record, showing that the Veteran was unemployable due to service-connected disabilities was a February 2005 opinion from Dr. H.N., the Veteran's treating physician.  Dr. H.N. opined that the Veteran would not be able to be gainfully employed in any full time job.  The Veteran reported that his spine disability had been significant for 30 years, but Dr. H.N. indicated that he had not been the Veteran's physician for that length of time, so he could not corroborate the Veteran's report.  He did, opine, however, that for as long as he had known the Veteran, he had significant problems with back pain.  The record contains treatment reports from Dr. H.N. dated from November 2001.  In a second February 2005 opinion, Dr. H.N. opined that the Veteran was unemployable due to his back disability since November 2001.  While Dr. H.N.'s opinion is probative, as is shown to be the Veteran's treating physician and was familiar with the Veteran's history since November 2001, he did not establish a finding of unemployability prior to November 2001.  Prior to January 2, 2001, the weight of the evidence does not establish that the Veteran was unemployable or capable of only marginal employment due to service-connected disabilities.  

For all of the reasons discussed above, the Board finds that prior to January 2, 2001, a TDIU is not warranted under 38 C.F.R. § 4.16(b).  Because, the Board finds that a preponderance of the evidence is against the appeal for a TDIU prior to January 2, 2001, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Prior to April 24, 1986, an initial compensable rating for residuals of a cervical spine injury is denied.  

Resolving reasonable doubt in the Veteran's favor, from April 24, 1986 to January 24, 1992, an initial 10 percent rating for residuals of a cervical spine injury is granted. 

From April 24, 1986 to January 24, 1992, an initial rating in excess of 10 percent for residuals of a cervical spine injury is denied.

From January 24, 1992 to February 23, 2000, an initial rating in excess of 20 percent for residuals of a cervical spine injury is denied.

From February 23, 2000 to March 29, 2001, an initial rating in excess of 30 percent for residuals of a cervical spine injury is denied.  

From March 29, 2001, an initial rating in excess of 40 percent for residuals of a cervical spine injury is denied.

Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to May 21, 2003, an initial 10 percent rating for a lumbar spine disability is granted.  

From May 21, 2003 to September 26, 2003, an initial rating in excess of 20 percent rating for a lumbar spine disability is denied.

From January 2, 2001 to September 26, 2003, an initial rating in excess of 10 percent rating for a thoracic spine disability is denied. 

Resolving reasonable doubt in the Veteran's favor, for the entire rating period from September 26, 2003, an initial 40 percent rating for a thoracolumbar spine disability is granted. 

From September 26, 2003, an initial rating in excess of 40 percent for a thoracolumbar spine disability is denied.

Resolving reasonable doubt in the Veteran's favor, for the entire rating period prior to January 2, 2001, an initial 10 percent rating for a right rotator cuff tear is granted. 

From January 2, 2001, the criteria for an evaluation in excess of 20 percent for right rotator cuff tear are denied.

Prior to March 29, 2001, the criteria for an initial compensable rating for right knee degenerative joint disease are denied. 

From March 29, 2001, the criteria for an initial rating in excess of 10 for right knee degenerative joint disease are denied.

Prior to January 2, 2001, a TDIU is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


